We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
*698The defendant has not, nor could he have, raised any nonfrivolous issues in his supplemental pro se brief. Fisher, J.E, Lifson, Covello, Balkin and Belen, JJ., concur.